Citation Nr: 0736942	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-21 671A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1968.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision issued by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claims of entitlement to service 
connection for disorders of the left ankle, the back and the 
left knee.

In November 2004, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board subsequently 
remanded the case for additional development in April 2005; 
the case has now been returned to the Board for appellate 
review.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was treated for complaints of low back pain 
in November 1965; these were associated with a urinary tract 
infection.

2.  A February 1965 x-ray of the appellant's dorsal 
lumbosacral spine was negative; the sacroiliac joints were 
clear.

3.  The appellant was not treated for any left ankle problem 
while he was on active duty.

4.  No back arthritis or left ankle arthritis was clinically 
demonstrated within one year after the appellant's separation 
from service.

5.  There is no competent medical evidence of any nexus 
between the appellant's current left ankle pathology, to 
include arthritis, and his active service.

6.  There is no probative medical evidence of a nexus 
relating an in-service event, disease or injury to any 
current any current back disorder, including arthritis and 
degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of service connection for 
a left ankle disorder have not been met.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1137, 5102, 5103, 5103A, and 5107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303, 3.309 (2007).

2.  The criteria for the assignment of service connection for 
a back disorder have not been met.  38 C.F.R. §§ 101, 1101, 
1110, 1111, 1112, 1137, 5102, 5103, 5103A, and 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Before 
addressing the merits of the appellant's left ankle and back 
service connection claims on appeal, the Board is required to 
ensure that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Furthermore, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant be 
provided "at the time" of, or "immediately after," the VA's 
receipt of a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the appellant was been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought in a letter sent to him in May 2007.  
Furthermore, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the appellant's 
claimed left ankle and back disorders.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying him of the evidence pertinent to those 
elements.

The record reflects that, by letters dated in November 2002 
(prior to the rating on appeal) and May 2007, the appellant 
was provided the required notice.  The letters specifically 
informed him of the type of evidence needed to support a 
service connection claim, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  VA inpatient and outpatient medical treatment 
records are included in the claims file.  The appellant was 
afforded VA medical examinations.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's left ankle and back claims 
after providing the required notice and that any procedural 
errors in the development and consideration of the claim by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in November 
1965; no findings pertaining to any joint disease or 
condition of the left ankle or back were made at that time.  
In November 1965, the appellant sought treatment for frequent 
lower back pain; he was also found to have a urinary tract 
infection at this time.  An impression of chronic low back 
syndrome with inadequate personality was rendered that month.  
In February 1966, the appellant underwent radiographic 
examination of the spine; he has described an injury to his 
back at that time.  The x-ray findings were negative for the 
dorsal lumbosacral spine; the sacroiliac joints were clear.  
The appellant underwent a service separation examination in 
August 1968; there were no clinical findings during that 
examination that pertained to the left ankle or the back.

Post-service, the appellant received treatment at a VA 
hospital for his knees in April 1969; there is no indication 
of any problem with his left ankle or his back at that time 
or in 1985.  VA medical records dated between 1994 and 2005 
indicate that the appellant incurred a twisting injury to his 
left ankle in July 1995; an x-ray at that time revealed 
marked degenerative changes in the ankle joint.  A February 
2000 note indicated that the appellant worked as a surveyor 
and had increased hip, knee and leg pain; there was no 
mention of a back problem.  In August 2002, the appellant 
fractured his left ankle.  The next month, he was noted to 
report a history of falls at work.  

The evidence of record contains a written statement from the 
appellant's employer dated in September 2002.  The employer 
indicated that the appellant had no physical limitations 
affecting his ability to do his job.

The appellant underwent VA medical examination in January 
2003; the examiner indicated review of the claims file was 
conducted.  After examining the appellant, a diagnosis of 
degenerative arthritis of the low back area was rendered.  
The examiner indicated that he felt the appellant's back 
problem was related to service because he had had a history 
of treatment in service for that area.

The appellant underwent another VA medical examination in 
January 2006; the examiner reviewed the claims file.  After 
examining the appellant, diagnoses of degenerative disc 
disease without radiculopathy and degenerative arthritis of 
the left ankle were rendered by the examiner.  The examiner 
opined that neither the left ankle condition nor the back 
condition was related to the appellant's military service.  
The examiner noted that the appellant had been treated for 
back pain in November 1965, and state that the pain was 
primarily related to the appellant's urinary tract infection.  
The examiner characterized the impression of "chronic low 
back syndrome with inadequate personality" as a "throw-
away, quick diagnosis" when the appellant was being seen for 
a urinary tract infection with costovertebral angle 
tenderness radiating into the low back and the low abdomen.  
Furthermore, the appellant subsequently had a negative spine 
x-ray in February 1966, and he was not treated for any back 
complaints during the rest of his active service or for 
approximately thirty years after service.  The examiner 
stated that it was unlikely indeed that the appellant would 
have had such a significant back disorder without it having 
resurfaced in some sort of symptomatology during service or 
the next 20 to 30 years.  The examiner stated that the 
appellant had not been treated for any left ankle condition 
while he was in the military and that nothing relating to the 
left ankle occurred until many years after the appellant's 
discharge from service.  

Firstly, to the extent that the appellant is shown to have 
any back or left ankle disorder, such evidence is reflective 
only of one factor in a successful claim of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to some incident of 
military service.  

Secondly, while the appellant was treated for a possible back 
injury on one occasion in service, the evidence of record 
indicates that the appellant received no in-service treatment 
for any left ankle condition.  There is no medical evidence 
of record to establish that he experienced any left ankle 
disorder or any back disorder within one year after his 
separation from service.  There is no clinical notation in 
the service medical records of any complaints of, treatment 
for, or diagnosis of, any left ankle pain or disorder and 
there is no clinical documentation of any left ankle disorder 
until many years after the appellant's separation from 
service.  Similarly, after the negative in-service spine x-
ray of February 1966, there is no clinical notation in the 
service medical records of any complaints of, treatment for, 
or diagnosis of, any back pain or disorder and there is no 
clinical documentation of any back disorder until many years 
after the appellant's separation from service. 

The first clinical evidence of the existence of any left 
ankle pathology is found in the August 1995 VA treatment 
record in which the appellant was found to have radiographic 
evidence of marked degenerative changes of the left ankle 
joint.  As noted by the January 2006 VA examiner, the 
appellant's spinal degenerative disc disease was not 
diagnosed until approximately 2002.  The lack of any evidence 
of left ankle or back symptoms until more than fifteen years 
after the appellant's October 1968 separation from service is 
itself evidence which also strongly suggests that neither the 
claimed left ankle condition nor the claimed back condition 
is traceable to his active service.  In Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit affirmed a decision which 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service.  
Although Maxson is not directly on point in this case, as it 
deals with aggravation during service, it does indicate that 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  The Board concludes, therefore, that 
the evidence does not support a finding of any causal 
connection between the appellant's current claimed left ankle 
disorder and his military service or his claimed back 
disorder and his military service - whether on a direct basis 
or a presumptive basis.

Thirdly, service connection requires a causal nexus between a 
current condition and service.  In this case, there is a VA 
medical opinion that supports the appellant's contention that 
his documented current ankle and back conditions are 
etiologically related to his military service.  However, this 
opinion does not accurately reflect the appellant's service 
medical records and does not explain the subsequent gap in 
diagnosis or treatment.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See generally, Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993)  Greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as the reasoning employed by the physicians and whether 
or not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Therefore, the Board finds that the 2003 
opinion of the VA medical examiner, when weighed against the 
more thorough opinion of the 2006 VA examiner and the 
findings noted in the post-service VA medical records, do not 
place the evidence in equipoise.

The appellant's own assertions that his current left ankle 
and back pathology was caused by an injury in service are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render opinions about such matters.  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).

Absent credible evidence of any in-service left ankle injury, 
none of the evidence of record is capable of substantiating 
the left ankle claim.  In sum, the Board concludes that the 
preponderance of the evidence establishes that the appellant 
incurred post-service left ankle osteoarthritis and 
degenerative disc disease that are unrelated to his military 
service.  None of the medical evidence of record establishes 
that the appellant's current left ankle or back pathology was 
manifest in service or that his current left ankle or back 
pathology, including arthritis, is causally related to any 
event in service.  

After consideration of the entire record and the relevant 
law, the Board finds that neither the appellant's left ankle 
pathology, including arthritis, nor his back pathology, 
including degenerative disc disease, is related to his active 
service on a direct basis.  While it is apparent that the 
appellant currently has left ankle degenerative changes and 
spinal disc disease, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of any left 
ankle or back pathology and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for a left ankle 
disorder, including arthritis.  The Board also finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a back disorder, including 
degenerative disc disease.  As such, the evidence is 
insufficient to support a grant of service connection for any 
left ankle or back disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any currently demonstrated left ankle and back conditions are 
not likely related to service, the Board finds that the claim 
for entitlement to service connection for a left ankle 
disorder and a back disorder must be denied.  The Board finds 
that the evidence of record is not in equipoise on the 
question of whether the appellant has any current left ankle 
or back pathology that should be service connected.

Because the preponderance of the evidence is against each one 
of the two service connection claims denied here, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder, including 
arthritis, is denied.

Service connection for a left knee disorder, including 
arthritis, is denied.


REMAND

One of the possible bases for the denial for service 
connection for a left knee is that it was a pre-existing 
(congenital) condition that was not aggravated by the 
appellant's active service beyond the natural progression of 
the condition.  The law as to the considerations of the 
presumptions of soundness and aggravation is therefore 
triggered, and must be analyzed by the RO/AMC.  The law 
provides that a veteran is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The RO has not determined whether there is clear and 
unmistakable evidence that a left knee disorder pre-existed 
the appellant's entry into active military service in 
November 1965.  The RO also has not determined whether, if a 
left knee condition did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  

The RO has not obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the appellant has not been advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Send the veteran a VCAA letter 
pertaining to the claim of service 
connection for a left knee disorder.  The 
letter should comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) and implementing regulations 
found at 38 C.F.R. § 3.159 (2007).  In 
particular, the AMC/RO must: (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim of service 
connection for a left knee disorder under 
a theory of aggravation; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an orthopedist in order to determine 
the nature, onset date and etiology of 
the appellant's claimed left knee 
disorder.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the following:

(a) whether the veteran entered 
service in November 1965 with a left 
knee disorder.  If yes, the 
physician should identify the 
evidence leading to this conclusion.  
He/she should then state whether 
left knee disorder underwent an 
increase in severity (permanent 
worsening) in service which was 
beyond the natural progression of 
the disease.  In addressing this 
question, the physician should 
compare the evidence prior to 
November 1965 to the findings in the 
service medical records from 
November 1965 to October 1968, and 
in the 1969 VA hospital records 
relating to the osteotomy/bone graft 
with subsequent osteomyelitis.  In 
this regard, the physician should 
discuss the parameters of the 
pathology associated with genu 
recurvatum and explain what symptoms 
or findings represent baseline 
disability versus increased 
disability.  

The physician should specifically 
discuss the clinical significance of 
the January 2006 VA examiner's 
statement that the appellant had 
surgery for a congenital knee 
deformity.

Note:  The physician must be advised 
that temporary or intermittent 
flare-ups of a pre-existing disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.

(b) if a left knee disorder did not 
exist upon the veteran's November 
1965 entrance in service, state 
whether any left knee disorder was 
incurred during the veteran's active 
military service (November 1965 to 
October 1968) or whether arthritis 
of the knee was manifested within 
one year of any of the veteran's 
separation from active military 
service in October 1968 

3.  Any additional development suggested 
by the evidence should be undertaken.  If 
the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report and examination report 
(if any).  If any report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's left 
knee disorder claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


